ORDER
BRYSON, Circuit Judge.
The court considers whether this appeal should be dismissed.
Patricia Scheier appeals from an order of the United States District Court for the Eastern District of Pennsylvania entering judgment in favor of defendants in a case arising under the Americans with Disabilities Act. This court is a court of limited jurisdiction, and does not have jurisdiction over this appeal.
Because the United States Court of Appeals for the Third Circuit has already received and docketed the matter, dismissal is appropriate.
Accordingly,
It Is Ordered That:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.